Citation Nr: 0123640
Decision Date: 09/28/01	Archive Date: 12/03/01

DOCKET NO. 96-42 163A              DATE SEP 28, 2001

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES 

Entitlement to service connection for an anxiety disorder. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

K. L. Bunch, Associate Counsel 

INTRODUCTION 

The veteran had active military duty from September 1950 to
February 1951.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal of an October 1995 rating decision by the San Juan, Puerto
Rico regional office (RO) of the Department of Veterans' Affairs
(VA).

REMAND

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the Veterans Claims Assistance
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)
(codified as amended at 38 U.S.C.A. 5100 et seq. (West Supp. 2001))
became law. This law redefined the obligations of VA with respect
to the duty to assist and included an enhanced duty to notify a
claimant as to the information and evidence necessary to
substantiate a claim for VA benefits. This law also eliminated the
concept of a well-grounded claim and superseded the decision of the
United States Court of Appeals for Veterans Claims in Morton v.
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober,
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which
had held that VA could not assist in the development of a claim
that was not well grounded. This change in the law is applicable to
all claims filed on or after the date of enactment of the VCAA, or
filed before the date of enactment and not yet final as of that
date. VCAA, 7(a), 114 Stat. at 2099-2100; see also Karnas v.
Derwinski, 1 Vet. App. 308 (1991). The implementing regulations
were adopted on August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 29,
2001) (to be codified as amended at 38 C.F.R 3.102, 3.156(a), 3.159
and 3.326(a)).

Because of the change in the law brought about by the VCAA, a
remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law. In addition,
because the RO has not yet considered whether any additional
notification or development action is required under the VCAA or
the implementing regulations, it would be potentially prejudicial
to the appellant if the Board were to proceed to issue a decision
at this time. See Bernard v. Brown, 4 Vet. App. 384 (1993); VA
O.G.C. Prec. Op. No. 16-92 (July 24,1992) (published at 57 Fed.
Reg. 49,747 (1992)). Therefore, for these reasons, a remand is
required.

2 -

In an effort to assist the RO, the Board has reviewed the claims
file and identified certain assistance that must be rendered to
comply with the VCAA. However, it is the RO's responsibility to
ensure that all appropriate development is undertaken in this case.

A review of the October 1995 rating action and the October 1996
statement of the case reflects that the RO's denial concerning the
new and material issues was based in part on the following
reasoning: "there must be a reasonable possibility that the
evidence, when viewed in the context of all the evidence, both new
and old, new would change the outcome". This is the standard for
determining new and material evidence as set forth by the United
States Court of Appeals for Veterans Claims (Court) in Colvin v.
Derwinski, 1 Vet. App. 171 (1991).

The United States Court of Appeals for the Federal Circuit has held
that this standard is an incorrect interpretation of the
regulation, 38 C.F.R. 3.156(a) and thus cannot not be used as the
basis for the denial. Hodge V. West, 155 F.3d 1356 (Fed. Cir.
1998); 38 C.F.R. 3.156(a). 38 C.F.R. 3.156 provides that new and
material evidence means evidence not previously submitted to agency
decisionmakers which bears directly and substantially upon the
specific matter under consideration, which is neither cumulative
nor redundant, and which by itself or in connection with evidence
previously assembled is so significant that it must be considered
in order to fairly decide the merits of the claim. The RO has not
had the opportunity to review the appellant's claims in conjunction
with the Hodge decision.

A review of the service medical records shows that the veteran was
evaluated for possible mental illness during service. His current
diagnosis is an anxiety reaction. As such, the Board is of the
opinion that a specialized examination is warranted.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and ensure that all
notification and development action required by 38 U.S.C.A.  5102,
5103, and 5103A (West 1991 & Supp. 2001) and the implementing
regulations, 66 Fed.

3 -

Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R
3.102, 3.156(a), 3.159 and 3.326(a)), are fully complied with and
satisfied.

2. The RO should furnish the appellant the appropriate release of
information forms in order to obtain copies of all private and VA
medical records pertaining to the treatment of the disabilities in
issue which have not been previously submitted.

3. A VA examination should be conducted by a psychiatrist in order
to determine the nature, severity and etiology of any psychiatric
illness. The claims folder and a copy of this Remand are to be
furnished to the examiner in conjunction with the examination. All
testing deemed necessary should be performed. Following the
examination and in conjunction with a review of the claims folder,
it is requested that the examiners render an opinion as to whether
it is as likely as not that any psychiatric illness diagnosed is
related to the veteran's military service. A complete rationale for
any opinion expressed should be included in the examination report.

4. Following any additional development deemed appropriate by the
RO, the RO should readjudicate the issues in appellate status, to
include consideration of the Hodge case. If the benefits sought on
appeal remain denied, the appellant and his representative should
be provided a supplemental statement of the case (SSOC). The SSOC
must contain notice of all relevant actions taken on the claim for
benefits, to include a summary of the evidence and applicable law
and regulations

4 -

considered pertinent to the issue currently on appeal. An
appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ROBERT P. REGAN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

5 - 



